Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) has been received. Therefore, the double patenting rejection raised in the previous Office action is being withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method, a system, and a computer program product for obtaining a digital element located at a real-world location by: (1) determining that a geographical location of a user device matches a digital element based on a distance difference between the geographical location of the user device and a geographical location of the digital element; (2) providing an indication that the digital element is selectable when the match occurs; (3) providing a sonic representation of the digital element that indicates a sonic presence of the digital element as a digitally-obtainable object having auditory content that is different from the sonic representation but not provided to the user prior to being obtained, wherein the sonic representation is determined by performing an audio scaling or a modification based on a relative distance and an orientation between the geographical location of the user device and the real world location of the digital element; (4) receiving a user selection indication that selects the representation of the digital element to obtain the auditory content of the digital element; and (5) providing the auditory content of the digital element upon receiving the user selection indication.
The closest prior art is Douris et al. (Pub. No. US 2010/0023878) which discloses a method for enabling virtual communications between users. A user is enabled to input content into a note using an electronic device. The user is enabled to associate a virtual representation of the note with an entity to generate a virtual note. The user is enabled to position the virtual representation of the virtual note in a virtual space superimposed on the entity. The user is enabled to configure at least one attribute associated with the virtual note. The generated virtual note is transmitted to a notes database. Subsequent users can view and otherwise interact with the virtual note by interacting with the entity associated with the virtual note. For example, the subsequent users can interact with the virtual note by approaching the entity, or by viewing the entity on a map displayed by an electronic device.
Douris, however, does not disclose providing a sonic representation of the digital element that indicates a sonic presence of the digital element as a digitally obtained object having the auditory content that is different from the sonic representation but not provided to the user prior to being obtained, wherein the sonic representation is determined by performing an audio scaling or a modification based on a relative distance and an orientation between the geographical location of the user device and the real world location of the digital element.
Salter et al. (Pub. No. US 2014/0375683) teaches providing a sonic representation of an object (which could be real or virtual) that indicates a sonic presence of the object at a real world location, wherein the sonic representation is determined by performing an audio scaling or a modification based on a relative distance and an orientation between the geographical location of a user device and the real world location of the object (See pars. [0016], [0046] and [0052]-[0053]).
However, Douris in view of Salter still does not teaches all the limitations in the manner recited in independent claims 1, 19 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Thu 8:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613